Potter, J.
I am of the opinion that a commission appointed by this court to try the question of competency or incompetency of an alleged lunatic is subject to the direction of the court as to the manner in which they shall proceed.
In this case, it appears that the alleged lunatic has been in confinement for upwards of three years, and during that period has been visited principally by those who petitioned for his confinement, and who are now prosecuting the proceeding before the commissioners, and physicians who were employed by them. It results from this, that the alleged lunatic is deprived of the means of procuring evidence as to his condition since his commitment to the asylum. I think, therefore, that the commission should be ordered to adjourn for a reasonable time to enable Mr. Baird to procure evidence as to his present condition and competency to transact his own business.